Citation Nr: 0205007	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-21 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1997 to June 1999.  
Her claim comes before the Board of Veterans' Appeals on 
appeal from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  In July 2001, the Board remanded this claim to the RO 
for additional development.

It is unclear if the veteran is requesting equitable relief 
in this case based on some of the statements made by her 
during the pendency of this appeal.  This matter is referred 
to the RO for clarification from the veteran and any other 
subsequently indicated action.


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  After June 30, 1985, the veteran did not serve three 
years of continuous active duty, nor did she complete her 
obligated four-year period of active duty. 

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability or a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the Government 
after completing not less than 30 months of her four-year 
obligated period of service, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.

4.  The veteran was not eligible for educational assistance 
benefits under Chapter 34 as of December 31, 1989.

5.  The veteran has not served in the Selected Reserve.

6.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives and she was not a 
participant in the Chapter 32 educational assistance program 
on October 9, 1996.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B, 3018C 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7045 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is eligible 
for Chapter 30 benefits.  The RO denied the veteran's claim 
for educational assistance benefits in August 1999, and the 
veteran appealed this decision.  

While the veteran's appeal was pending, the President signed 
into law legislation that enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  

Further, VA issued regulations to implement the VCAA in 
August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  However, the implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations and thus, are not 
applicable to the instant appeal.  See 66 Fed. Reg. at 
45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
law, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  In light 
of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In an August 1999 
letter, a statement of the case issued in February 2000, and 
a supplemental statement of the case issued in October 2001, 
the RO informed the veteran of the reasons for which her 
claim had been denied and of the evidence needed to 
substantiate her claim, notified the veteran of all 
regulations pertinent to her claim, and provided her an 
opportunity to present additional evidence and argument, 
including in the form of hearing testimony, in support of her 
claim.  

Second, as required by the VCAA, VA assisted the veteran in 
obtaining and fully developing all of the evidence relevant 
to her claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  At 
a hearing held at the RO in March 2001, a hearing officer 
heard the veteran's testimony and questioned her to the 
extent necessary to decide her claim.  Thereafter, the RO 
considered this testimony in support of the veteran's claim.  
The veteran has not reported, and the Board is not aware of, 
any other evidence that needs to be obtained in support of 
the veteran's claim.  

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the appeal has been factually 
developed and there is no other information or assistance the 
RO could provide the veteran to assist in the development of 
her claim.  Inasmuch as VA has notified the veteran of the 
evidence needed to substantiate her claim and has obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim, another Remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
Supp. 2001)).  Moreover, the same month, VA issued 
regulations to restate correctly statutory provisions of the 
Act.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified as amended 
at 38 C.F.R. 
§§ 21.7020, 21.7042, 21.7044, 21.7073 (2001)).  Although the 
Act repeals the requirement for an initial obligated period 
of active duty as a condition of Chapter 30 eligibility, it 
does not substantively alter the active duty service 
requirements pertinent to the veteran's claim in this case as 
her length of service fails to meet the applicable statutory 
criteria under both the old and the new versions of the 
statute.  Again, the Board's decision to proceed in 
adjudicating the veteran's claim does not, therefore, 
prejudice the veteran in the disposition thereof.  Bernard, 4 
Vet. App. at 392-94.  

Given the foregoing, the Board must now review the facts in 
this case, which are not in dispute.  The veteran entered on 
active duty in June 1997.  Her obligated period of service 
was four years as reflected in Department of Defense 
computer-generated data dated in July 1999.  See also Tr. at 
2 (Mar. 15, 2001).  She was discharged in June 1999.  In July 
1999, she filed a VA Form 22-1990 (Application for Education 
Benefits).  In August 1999, the RO denied this claim on rhe 
basis that the veteran had insufficient service and that, 
although she was discharged for convenience of the 
government, she did not serve on active duty for 30 months 
prior to the discharge.  

In March 2001, the veteran testified in support of her claim 
before a hearing officer at the RO.  During this hearing, the 
veteran acknowledged that she did not serve on active duty 
for 30 months prior to her discharge for convenience of the 
government.  She asserted that, despite this fact, she should 
be found eligible for Chapter 30 benefits because: (1) She 
agreed to early separation so that her husband could remain 
in service while she cared for her daughter; (2) She paid 
$1,200 of her in-service earnings to participate in the 
Chapter 30 program and never received a refund in that 
amount; and (3) Based on misinformation received from VA and 
naval service personnel regarding the veteran's eligibility 
for Chapter 30 benefits, she enrolled in an educational 
program and did not learn that she was ineligible for such 
benefits until midway through the semester. 

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, prior to the 
recent changes, the service eligibility requirements for 
Chapter 30 educational assistance specified that, after June 
30, 1985, an individual must either serve for at least three 
years of continuous active duty in the Armed Forces, in the 
event that the individual's initial obligated period of 
active duty is for at least three years, or have served at 
least two years of continuous active duty in the case of an 
individual whose initial period of active duty is less than 
three years, or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances.  These special circumstances 
require that an individual who did not have sufficient 
qualifying active duty service be discharged or released from 
active duty (1) for a service-connected disability; (2) for a 
medical condition preexisting service and determined not to 
be service connected; (3) for hardship; (4) for the 
convenience of the Government in the case of an individual 
who completed not less than 20 months of continuous active 
duty, if the initial obligated period of active duty of the 
individual is less than three years, or in the case of an 
individual who completed not less than 30 months of 
continuous active duty if the initial obligated period of 
active service of the individual was at least three years; 
(5) involuntarily for the convenience of the Government as a 
result of a reduction in force; or (6) for a physical or 
mental disorder not characterized as a disability and not the 
result of the veteran's own willful misconduct but 
interfering with her performance of duty, as determined by 
the Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011 as in effect prior to November 1, 2000.

According to the new Act, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual must serve an 
obligated period of active duty of at least two years of 
continuous active duty in the Armed Forces unless separated 
for one of the enumerated reasons.  Further, individuals who 
were discharged for the convenience of the Government still 
have to serve 20 months, if they had a two-year obligation, 
or 30 months, if they had an obligation of three years or 
more, but with the change in law, that time can be from a 
later period of service.  See 38 U.S.C.A. § 3011 as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  However, 
these statutory changes are of no benefit to the veteran in 
this case as she fails to meet the length of service 
requirements under both sets of criteria. 

As noted above, the veteran may establish eligibility by 
showing that she first entered on active duty as a member of 
the Armed Forces after June 30, 1985, and either served at 
least three years of continuous active duty if her initial 
obligated period of active duty was at least three years 
under the old version of the statute or, under the revised 
statute, served an obligated period of at least two years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A) (West 
1991 & Supp. 2001).  In this case, a DD Form 214 (Certificate 
of Release or Discharge from Active Duty) indicates that the 
veteran first entered on active duty in June 1997.  
Therefore, she has satisfied the first prong of the 
aforementioned statutory provisions.  The veteran has failed 
to satisfy the second prong of those provisions, however, as 
the DD Form 214 shows that, after June 30, 1985, she did not 
serve either three continuous years of her initial active 
duty obligation of four years as required under the old 
criteria, nor did she complete her obligated four-year period 
of active duty, as is now required.  Rather, she served one 
year, eleven months, and twenty-three days on active duty.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may be 
entitled if she was discharged or released from active duty 
for the specified reasons as set forth above.  Again, the 
evidence does not satisfy the aforementioned criteria.  
Although the DD Form 214 reflects that the veteran was 
discharged honorably from service for "Parenthood or Custody 
of Minor Children," and service personnel records reflect 
that the veteran was separated for convenience of the 
government, these documents also indicate that, prior to the 
discharge, the veteran did not complete at least 30 months of 
her four-year obligated period of service.  

Second, the veteran may establish eligibility by showing, in 
part, that, as of December 31, 1989, she was eligible for 
Chapter 34 educational benefits.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7040(b), 21.7044(a) 
(2001).  Based on service personnel records, the veteran does 
not meet the requisite eligibility criteria under this 
provision because, as of December 31, 1989, the veteran had 
not served on active duty and was not eligible for any 
educational assistance benefits.  

Third, a veteran who entered service prior to June 30, 1985, 
and after June 30, 1985, served at least two years of 
continuous active duty may also be eligible for Chapter 30 
benefits if, among other things, she served with the Selected 
Reserve beginning within one year of discharge from active 
duty.  38 U.S.C.A. § 3012(a)(1)(B)(ii) (West 1991 & Supp. 
2001).  In this case, the veteran has not served in Selected 
Reserve so she does not qualify for Chapter 30 educational 
benefits under this provision.

Fourth, notwithstanding any of the aforementioned provisions, 
an individual who was involuntary separated after February 2, 
1991, voluntarily separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10, United 
States Code, or a participant in the Chapter 32 educational 
assistance program on October 9, 1996 may be entitled to 
Chapter 30 benefits under other provisions provided certain 
criteria are met.  See 38 U.S.C.A. §§ 3018A, 3018B, 3018C 
(West 1991 & Supp. 2001); 38 C.F.R. § 21.7045 (2001).  The 
veteran in this case does not qualify under any of these 
provisions, however, as she agreed to an early separation, 
did not receive separation incentives, and was not in the 
service in October 1996. 

The Board is cognizant that the veteran has reported that she 
was misinformed by VA and service personnel regarding the 
effect of an early separation on her eligibility status with 
regard to education benefits, but that fact alone is 
insufficient to confer eligibility under Chapter 30.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the remedy for breach of any obligation to 
provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

To the extent that the veteran is requesting a refund of her 
Chapter 30 contributions, the Board notes that it has no 
authority to issue such a refund.  Applicable law governing 
the reduction of basic pay for the purpose of participating 
in the Chapter 30 program specifies that the basic pay of any 
participant shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b) (West 1991).  
See also OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that the payments of money from the Federal Treasury are 
limited to those authorized by statute).

In an advisory opinion, VA's General Counsel indicated that, 
where an individual did not meet the Chapter 30 eligibility 
criteria, the individual was not legally a Chapter 30 
participant and reduction of his basic pay by $1200 was 
contrary to statutory authority and erroneous and restitution 
of such pay might be in order.  According to the General 
Counsel, despite the foregoing, VA does not have any control 
over the monies reduced from a veteran's basic pay nor the 
statutory authority to return that money; rather, each 
specific branch of the Armed Forces is responsible for the 
restoration of funds.  VAOPGC Advisory 13-93 (Feb. 23, 1993). 
Based on this opinion, it appears more appropriate for the 
veteran to address her dispute directly to the Department of 
the Navy, an entity separate from the VA, and to request a 
refund therefrom.

While the Board acknowledges and has considered the arguments 
advanced by the veteran, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance benefits are clear and specific and the Board is 
bound to apply them to the facts of the case.  Payment of 
government benefits must be authorized by statute and 
pertinent statutory provisions provide that the veteran has 
not fulfilled basic service eligibility criteria.  Based on 
the foregoing, the Board finds that the veteran has failed to 
establish that she is eligible for educational assistance 
benefits under Chapter 30.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

